                Case 1:19-cv-00327-JLT Document 45 Filed 09/29/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                                  UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   JESUS VASQUEZ, by and through his                  Case No.: 1:19-cv-00327-LJO-JLT
     Guardian Ad Litem, Christina Garcia,
12                                                      ORDER TO THE SHAFTER POLICE
                    Plaintiff,                          DEPARTMENT TO PRODUCE AN
13
                                                        UNREDACTED COPY OF THE
14         vs.                                          ENTIRE POLICE REPORT
15   RICHLAND SCHOOL DISTRICT; PAUL                     (Doc. 40)
16   MARTINEZ and DOES 1 TO 10, inclusive,

17                  Defendants.
18

19         Based upon a demonstrated need for the identification of witnesses and the inability to
20   discover this information through other means, the Court ORDERS:
21         1.       Within ten days of service of this order, the Shafter Police Department
22   SHALL produce an unredacted copy of Shafter Police Department Report No. 17-2043 to the
23   named parties in this action through their counsel. Specifically, the report SHALL be
24   produced to:
25                  a.     Ben Galante
                           Galante Law, Inc.
26                         2181 E. Foothill Blvd, Suite 101
                           Pasadena, CA 91107
27                         (213) 785 -1900
28   ///
                                                    1
                Case 1:19-cv-00327-JLT Document 45 Filed 09/29/20 Page 2 of 2


 1                 b.    Nicholas Street
                         Zimmer & Melton
 2                       11601 Bolthouse Drive, Suite 100
                         Bakersfield, CA 93311
 3                       (661) 501-4206
 4                 c.    William Bruce
                         Hagan Law Group LLP
 5                       2031 F Street
                         Bakersfield, CA 93301
 6                       (661) 215-4980
 7   Photocopying costs, if any, SHALL be paid by the parties in accordance with the policies of
 8   the Shafter Police Department. Alternatively, the Shafter Police Department may file
 9   objections to this order within ten days of service of the order.
10         2.      Any records produced by the Shafter Police Department pursuant to this order
11   SHALL constitute “Confidential Records” under the existing Protective Order issued by this
12   Court on August 25, 2020;
13         3.      Plaintiff’s counsel SHALL serve this order on the Shafter Police Department
14   and its counsel (and opposing counsel) via overnight mail or electronic mail so that it is
15   received no later than October 5, 2020.
16

17   IT IS SO ORDERED.

18      Dated:     September 29, 2020                   /s/ Jennifer L. Thurston
19                                                UNITED STATES MAGISTRATE JUDGE

20

21

22

23

24

25

26
27

28
                                                   2
